[Cite as Youngstown Edn. Assn. v. Kimble, 2016-Ohio-1481.]
                          STATE OF OHIO, MAHONING COUNTY

                                 IN THE COURT OF APPEALS

                                      SEVENTH DISTRICT


YOUNGSTOWN EDUCATION                             )       CASE NOS. 16 MA 0013
ASSOCIATION OEA/NEA                              )                 16 MA 0014
                                                 )
        PLAINTIFF-APPELLEE                       )
                                                 )
VS.                                              )       OPINION
                                                 )
BRENDA KIMBLE, et al.                            )
                                                 )
        DEFENDANTS-APPELLANTS                    )

CHARACTER OF PROCEEDINGS:                                Civil Appeals from the Court of
                                                         Common Pleas of Mahoning County,
                                                         Ohio
                                                         Case No. 2015 CV 3108

JUDGMENT:                                                Affirmed.




JUDGES:
Hon. Cheryl L. Waite
Hon. Mary DeGenaro
Hon. Carol Ann Robb

                                                         Dated: April 8, 2016
[Cite as Youngstown Edn. Assn. v. Kimble, 2016-Ohio-1481.]
APPEARANCES:

For Plaintiff-Appellee YEA:                              Atty. Charles W. Oldfield
                                                         Atty. Ira J. Mirkin
                                                         Green Haines Sgambati Co., L.P.A.
                                                         City Centre One, Suite 800
                                                         100 Federal Plaza East
                                                         Youngstown, Ohio 44503

For Defendant-Appellant Brenda Kimble:                   Atty. James E. Roberts
                                                         Atty. Elizabeth H. Farbman
                                                         Atty. Christine Z. Papa
                                                         Roth, Blair, Roberts, Strasfeld & Lodge
                                                         100 E. Federal Street, Suite 600
                                                         Youngstown, Ohio 44503

For Defendants-Appellants Academic                       Atty. Mike DeWine
Distress Commission, Brian Benyo,                        Attorney General of Ohio
Barbara Brothers, Laura Meeks, and                       Atty. Michael T. Fisher
Jennifer Roller:                                         Assistant Ohio Attorney General
                                                         Education Section
                                                         615 West Superior Avenue, 11th Floor
                                                         Cleveland, Ohio 44113

                                                         Atty. James D. Miller
                                                         Assistant Attorney General
                                                         Health and Human Services Section
                                                         30 East Broad Street, 16th Floor
                                                         Columbus, Ohio 43215


For Carol L. Staten:                                     Carol L. Staten, Pro se
                                                         1870 Selma
                                                         Youngstown, OH 44504
[Cite as Youngstown Edn. Assn. v. Kimble, 2016-Ohio-1481.]
WAITE, J.


        {¶1}    This is a consolidated appeal of a decision granting injunctive and

declaratory relief and granting a writ of mandamus.                 The matter involves the

appointment of one of five members of the Academic Distress Commission (“ADC”)

for the Youngstown City School District.                     Appellee Youngstown Education

Association (“YEA”) filed an action against Appellant Brenda Kimble (“Kimble”),

President of the Youngstown City School District, and against the ADC to prevent

Kimble from appointing Dr. Carol Staten (“Staten”) to the ADC, and to prevent the

ADC from taking any action until a teacher was appointed to the ADC. The trial court

granted a preliminary injunction preventing Kimble from appointing Staten and

granted the mandamus action, ordering her to appoint a teacher employed by the

school district to the commission within forty-eight hours.             The trial court also

enjoined the ADC from meeting or taking any action until an appropriate appointment

was made.

        {¶2}    As a preliminary matter, Kimble and ADC attack the YEA’s standing in

this matter, but it is clear that, based on the allegations in the complaint, YEA

represents teachers in the Youngstown School District and R.C. 3302.10, the statute

creating the ADC, requires Kimble to appoint a teacher employed by the school

district to the ADC. Based on the rules governing the standing of an association to

bring an action in favor of its members, the YEA has standing.

        {¶3}    On appeal, Kimble and ADC argue that the requirements necessary to

obtain a preliminary injunction have not been met.                  The decision to grant a

preliminary injunction is reviewed only for abuse of discretion.                The record
                                                                                        -2-

establishes that the YEA is correct in its argument against both Kimble and the ADC

that it would likely succeed on the merits of the complaint, that it would suffer

irreparable harm without an injunction, that no third parties will be unjustifiably

harmed, and that the injunction serves the public interest. There was no abuse of

discretion in the trial court’s decision and the judgment of the trial court is affirmed in

all respects.

                             Facts and Procedural History

       {¶4}     On December 1, 2015, YEA filed an action against Kimble and Staten

seeking a temporary restraining order and preliminary injunction to prevent Kimble

from appointing Staten to the ADC, and for declaratory judgment defining the

meaning of the word “teacher” as used in the relevant statute. The YEA asked the

trial court to find that Staten’s appointment was contrary to law pursuant to R.C.

3302.10(B)(1)(b). The trial court granted the order on December 2, 2015.

       {¶5}     On December 8, 2015, YEA amended the complaint to add the ADC

and its five individual members as defendants and to request a temporary injunction

to prevent the ADC and its members from meeting or taking any official action, and

seeking to toll the sixty-day period for the ADC to appoint a CEO as required by R.C.

3302.10(C)(1). This was granted the same day. The YEA amended its complaint a

second time seeking a writ of mandamus ordering Kimble to make the appropriate

appointment to the ADC within forty-eight hours of the entry of judgment.

       {¶6}     The matter was referred to a magistrate, and on December 15, 2015,

the magistrate issued a decision granting both the preliminary injunction and a writ of
                                                                                    -3-

mandamus. The ruling enjoined Kimble from appointing Staten or any other person

who is not a teacher employed by the school district to the ADC, ordering her to

make her appointment within forty-eight hours, enjoining the ADC from taking any

action until the proper appointment of the fifth member of ADC was made, and tolling

the sixty-day time period for the ADC to appoint a CEO. The case was set for trial on

the merits, presumably to determine whether a permanent injunction should issue.

      {¶7}   Both Kimble and ADC filed objections to the magistrate's decision.

After a hearing, the court ruled that R.C. 3302.10 did not specifically define the word

“teacher” but did require Kimble to appoint a teacher employed by the school district

to the ADC. The court gave the word “teacher” its common and ordinary meaning as

someone whose occupation is teaching, especially children. The court determined

that R.C. 3302.10 did not include administrators such as a principal, vice principal,

guidance counselor, or substitute in describing the appointee to the ADC. The court

found that Staten was employed as a Utility Substitute Principal and not as a teacher.

As the YEA satisfied the requirements for the issuance of a preliminary injunction, the

court enjoined Kimble from appointing Staten, or anyone else who is not a teacher

employed by the school district, to the ADC. The court also granted the writ of

mandamus and ordered Kimble to perform her duty within forty-eight hours of the

issuance of judgment. The ADC was enjoined from proceeding with any action until

after Kimble made her appointment pursuant to statute. The court also tolled the

sixty-day period for the ADC to appoint a CEO until after Kimble made the

appropriate appointment to the ADC.
                                                                                     -4-

      {¶8}   Both Kimble and the ADC filed timely appeals and this Court ordered an

accelerated appellate schedule. Kimble has filed six assignments of error and the

ADC has filed two. The first assignment of error of both Appellants deals with YEA's

standing to bring its claims. Both parties’ remaining assignments of error deal with

the preliminary injunction. As there are no assignments of error relating to the writ of

mandamus, the trial court’s stay of the writ ordering Kimble to appoint an appropriate

teacher to the ADC will end as a matter of law when this Court enters judgment.

Appellant Kimble's Assignment of Error No. One and Appellant ADC's Assignment of

                                    Error No. One.

      THE TRIAL COURT ERRED IN FINDING THAT YEA HAS STANDING

      TO        CHALLENGE           DEFENDANT-APPELLANT               KIMBLE'S

      APPOINTMENT TO THE YOUNGSTOWN ACADEMIC DISTRESS

      COMMISSION.


      APPELLEE LACKS STANDING TO CHALLENGE THE APPELLANT-

      COMMISSION'S ABILITY TO MEET AND ACT.

      {¶9}   The first assignment of error for both Kimble and the ADC asserts that

the YEA lacked standing to bring any of its claims against either party. Kimble filed a

Civ.R. 12(B)(1) motion to dismiss YEA's complaint on the jurisdictional ground of lack

of standing. The trial court overruled the motion.

      {¶10} A motion to dismiss based on lack of standing does not raise a question

of subject matter jurisdiction and cannot be asserted under Civ.R. 12(B)(1). U.S.

Bank Natl. Assn. v. Perdeau, 6th Dist. No. L-13-1226, 2014-Ohio-5818, ¶ 10. Lack of
                                                                                    -5-

standing must be timely raised by a motion under Civ.R. 12(B)(6). “[T]he Supreme

Court of Ohio has clarified that a motion to dismiss based on standing is not a

jurisdictional issue, and should therefore be raised under Civ.R. 12(B)(6).” Cox v.

Dayton Pub. Schools Bd. of Edn., 2nd Dist. No. 26382, 2015-Ohio-620, ¶ 11, citing

Bank of Am., N.A. v. Kuchta, 141 Ohio St.3d 75, 2014-Ohio-4275, 21 N.E.3d 1040,

¶ 23.

        {¶11} A Civ.R. 12(B)(6) motion to dismiss for failure to state a claim upon

which relief can be granted tests only the legal sufficiency of the complaint. State ex

rel. Hanson v. Guernsey Cty. Bd. of Commrs., 65 Ohio St.3d 545, 548, 605 N.E.2d

378 (1992). For a court to dismiss on this basis, “it must appear beyond doubt from

the complaint that the plaintiff can prove no set of facts entitling him to recovery.”

O'Brien v. Univ. Community Tenants Union, Inc., 42 Ohio St.2d 242, 327 N.E.2d 753

(1975), syllabus. In ruling on a Civ.R. 12(B)(6) motion, the court must accept the

factual allegations contained in the complaint as true and draw all reasonable

inferences from these facts in favor of the plaintiff. Mitchell v. Lawson Milk Co., 40

Ohio St.3d 190, 192, 532 N.E.2d 753 (1988). If there is a set of facts consistent with

the complaint that would allow for recovery, the court must not grant the motion to

dismiss. York v. Ohio State Hwy. Patrol, 60 Ohio St.3d 143, 144, 573 N.E.2d 1063

(1991). A reviewing court applies a de novo standard of review to the trial court's

determination under Civ.R. 12(B)(6). Perrysburg Twp. v. Rossford, 103 Ohio St.3d

79, 2004-Ohio-4362, 814 N.E.2d 44, ¶ 5.
                                                                                     -6-

      {¶12} A party has standing to invoke the jurisdiction of the court if he has, in

an individual or representative capacity, some real interest in the subject matter of

the action. State ex rel. Dallman v. Court of Common Pleas, 35 Ohio St.2d 176, 298

N.E.2d 515 (1973), syllabus. An association such as the YEA has standing to bring

suit on behalf of its members when: (1) its members would otherwise have standing

to sue in their own right; (2) the interests it seeks to protect are germane to the

organization's purpose; and (3) neither the claim asserted nor the relief requested

requires the participation of individual members in the lawsuit. State ex rel. Am.

Subcontractors Assn., Inc. v. Ohio State Univ., 129 Ohio St.3d 111, 2011-Ohio-2881,

950 N.E.2d 535, ¶ 12.

      {¶13} The interest at stake in this lawsuit is that R.C. 3302.10 establishes an

academic distress commission of five members, one of whom must be appointed by

the president of the district board of education, and that appointee must be a “teacher

employed by the school district”. R.C. 3302.10(B)(1)(b). This is the only member of

the commission required to be a teacher. An academic distress commission has

broad and far-reaching powers over the school district, including the power to appoint

a chief executive officer who “shall exercise complete operational, managerial, and

instructional control of the district[.]” R.C. 3302.10(C)(1). YEA asserts that it is the

exclusive bargaining representative of teachers in the Youngstown City School

District, and this assertion must be accepted as true for purposes of the Civ.R.

12(B)(6) motion. If Kimble's appointment of Staten circumvented the requirement

that one member of the commission be a “teacher employed by the district,” then it is
                                                                                       -7-

clear from the allegations in the complaint that the YEA has both an interest in and

has been injured by such appointment, the interest being the right to have a teacher

represented by the YEA to be considered for the ADC, and the injury being the

complete and utter deprivation of that right.

       {¶14} It is apparent from this record that if Kimble's action wrongfully

prevented or excluded a teacher as defined by the YEA from being appointed to the

ADC, her actions effectively prevented 100% of the membership of the YEA from

appointment to the ADC and from having any practical influence over the operation,

management and instructional control of the district.

       {¶15} Standing is not an issue that provides a technical rule to prevent

aggrieved parties from having their day in court. Moore v. Middletown, 133 Ohio

St.3d 55, 67, 2012-Ohio-3897, 975 N.E.2d 977, ¶ 47.             “Rather, it is a practical

concept designed to insure that courts and parties are not vexed by suits brought to

vindicate nonjusticiable interests and that judicial decisions which may affect the

rights of others are forged in hot controversy, with each view fairly and vigorously

represented.” Id. citing Fort Trumbull Conservancy, L.L.C. v. Alves, 262 Conn. 480,

486, 815 A.2d 1188 (2003). In this case, the issues are clearly laid out, there is an

undeniable and urgent dispute between the parties, and there has been vigorous

representation regarding the different points of view in this litigation.

       {¶16} The requirements of standing have been met. An individual teacher

would have standing to challenge whether Staten is a teacher as defined by R.C.

3302.10, but participation individually is not required.           Protecting the rights,
                                                                                    -8-

responsibilities, privileges, benefits and status of teachers within the Youngstown

School District through participation in the ADC is germane to the YEA's purpose as

the exclusive bargaining representative of teachers in the school district. Thus, the

trial court correctly determined that the YEA has standing and the first assignments of

error of both Kimble and the ADC have no merit.

                      The ADC's Assignment of Error No. Two

      APPELLEE FAILED TO SUSTAIN ITS BURDEN OF PROOF WITH

      REGARD TO ITS MOTION FOR PRELIMINARY INJUNCTION, AND

      THEREFORE THE TRIAL COURT ABUSED ITS DISCRETION IN

      GRANTING THE MOTION FOR PRELIMINARY INJUNCTION.

                Kimble's Assignments of Error Nos. Two through Six

      THE TRIAL COURT ABUSED ITS DISCRETION IN GRANTING YEA'S

      MOTION FOR PRELIMINARY INJUNCTION.


      THE TRIAL COURT ERRED IN FINDING THAT YEA IS LIKELY TO

      SUCCEED ON THE MERITS OF ITS CLAIMS.


      THE TRIAL COURT ERRED IN FINDING THAT YEA WILL SUFFER

      IRREPARABLE HARM WITHOUT INJUNCTIVE RELIEF.


      THE TRIAL COURT ERRED IN FINDING THAT THIRD PARTIES WILL

      NOT BE HARMED BY THE REQUESTED INJUNCTIVE RELIEF.
                                                                                        -9-

       THE TRIAL COURT ERRED IN FINDING THAT THE PUBLIC

       INTEREST WILL BE SERVED BY THE REQUESTED INJUNCTIVE

       RELIEF.

       {¶17} All of the remaining assignments of error deal with the propriety of

issuing the preliminary injunctions. Kimble was enjoined from appointing Staten or

any other person who is not a teacher employed by the school district to the ADC.

The ADC was enjoined from proceeding with any action pursuant to R.C. 3302.10

until an appropriate appointment is made by Kimble. The statutory period of time for

the ADC to appoint a CEO was also tolled.

       {¶18} In seeking a preliminary injunction, the following four factors are

relevant: (1) there is a substantial likelihood of success on the merits, (2) the plaintiff

will suffer irreparable harm if the injunction is not granted, (3) no third parties will be

unjustifiably harmed by an injunction, and (4) the public interest will be served by an

injunction. Martin v. Lake Mohawk Property Owner's Assn., 7th Dist. No. 04-CA-815,

2005-Ohio-7062, ¶ 36, citing Blakeman's Valley Office Equip., Inc. v. Bierdman, 152

Ohio App.3d 86, 2003-Ohio-1074, 786 N.E.2d 914, ¶ 19 (7th Dist.).

       {¶19} No single factor is determinative. King's Welding & Fabricating, Inc. v.

King, 7th Dist. No. 05-CA-828, 2006-Ohio-5231, ¶ 13.

       {¶20} An appellate court uses an abuse of discretion standard in reviewing

the decision to grant an injunction by a trial court. Davis v. Domestic Linen Supply

Co., 7th Dist. No. 06-MA-87, 2007-Ohio-3498, ¶ 11, citing Collins v. Moran, 7th Dist.

No. 02-CA-218, 2004-Ohio-1381. An abuse of discretion is more than an error of
                                                                                      -10-

judgment; it implies an attitude that is unreasonable, arbitrary or unconscionable.

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

       1. “Teacher” definition

       {¶21} Regarding Kimble's injunction, the first factor on review is the likelihood

of the YEA’s success on the merits. The primary issue that needs to be resolved,

and the issue before the trial court in declaratory judgment, is whether Staten is a

“teacher employed by the school district” pursuant to R.C. 3302.10(B)(1)(b). R.C.

3302.10(B)(1)(b) does not define “teacher” or “teacher employed by the district.”

There is no dispute that Staten is currently employed as a “utility substitute principal”

or “utility administrator”.   Kimble argues that Staten qualifies as a teacher for

purposes of the statute because she is licensed as a teacher, was a teacher from

1979-1994, and under her current job title she periodically may perform as a

classroom teacher when a substitute teacher is not available. She also works with

students who have academic problems. Kimble relies in part on the definition of

“teacher” found in R.C. 3319.09(A), which states:

       “Teacher” means all persons licensed to teach and who are employed

       in the public schools of this state as instructors, principals, supervisors,

       superintendents, or in any other educational position for which the state

       board of education requires licensure under sections 3319.22 to

       3319.31 of the Revised Code including persons having a license issued

       pursuant to sections 3319.22 to 3319.31 of the Revised Code and

       employed in an educational position, as determined by the state board
                                                                                  -11-

      of education, under programs provided for by federal acts or regulations

      and financed in whole or in part from federal funds, but for which no

      licensure requirements for the position can be made under the

      provisions of such federal acts or regulations.

      {¶22} Since the definition of “teacher” found in R.C. 3319.09 includes

principals and supervisors, and because there is no dispute that Staten is employed

by the school district, Kimble concludes that Staten is a proper person to be

appointed to the ADC, thus YEA has no chance of success on the merits.

      {¶23} The YEA argues that “teacher” is undefined in R.C. 3302.10, hence the

trial court was correct to use the ordinary and natural meaning of the word. “[W]ords

in a statute should be construed in their ordinary and natural meaning * * * unless a

different intention appears in the statute.” State ex rel. Gareau v. Stillman, 18 Ohio

St.2d 63, 64, 247 N.E.2d 461 (1969). The trial court defined “teacher” as a person

whose occupation is teaching others, especially children.

      {¶24} The definition of “teacher” found in R.C. 3319.09 has no application

beyond the context of that specific statute because the definition is expressly limited

to apply only to R.C. 3319.08 through 3319.18. The very subject matter of R.C.

3319.08 et seq. works against Kimble's argument, since it deals with two broad

groups of people employed by a school district; not only to licensed professionals but

to people who are employed but are not licensed to teach. Kimble seeks to have this

definition establish Staten as a teacher. The broad-brush definition found in R.C.

3319.09 places all licensed employees, including administrators, under the umbrella
                                                                                   -12-

of “teacher” merely to distinguish them from non-licensed school employees. It is

readily apparent, then, why the statute specifically self-limits such a broad definition

only to those few sections of the Ohio Revised Code.

       {¶25} In contrast, while R.C. 3302.10 contains no definition of “teacher,” the

chapter at one point uses the word “teacher” in conjunction with allocating teacher

class loads, and later in the chapter has language dealing with district principals. The

latter distinction would be unnecessary under Kimble’s theory, while the former

reference does provide guidance into defining the use of the word “teacher” as a

person who operates in a classroom.

       {¶26} Kimble appears to argue that the words “teacher” and “employed” in

R.C. 3302.10 do not need to be read together, and that the statute would be satisfied

as long as a person is licensed as a teacher and is employed in any manner by the

district. This is a tortured reading of the statute and runs contrary to the canon of

statutory construction that words are to be given their ordinary meaning.        To be

construed as argued by Kimble, the statute should state “an employee of the district

licensed as a teacher.”

       {¶27} Kimble takes issue with the modifier “especially children” in the trial

court's definition, but since the subject matter of this case covers only teachers

employed by a public school system rather than a college or adult school system, this

verbiage was, at most, a redundancy. While not all Youngstown City school students

are minors, it is apparent that the vast majority are children.
                                                                                      -13-

       {¶28} Because the trial court was correct in using the ordinary and natural

meaning of the word “teacher” absent a specific definition to the contrary, there was

no abuse of discretion when the trial court determined that the YEA was highly likely

to succeed on the merits of the underlying case. In fact, the trial court appears to

have de facto ruled in the YEA’s favor in declaratory judgment in this respect.

       {¶29} Kimble also takes issue with the finding that the YEA would suffer

irreparable harm without injunctive relief. Although this factor was not emphasized by

the parties, it is evident from the record and from R.C. 3302.10 that only one member

of the ADC is required to be a teacher, the ADC has immense power over the school

district, the YEA represents the teachers of the school district, and that one of the

primary means of providing teachers with a voice in the control and operation of the

ADC, and consequently over the control and operation of the school district, is the

appointment of a teacher to the ADC.

       {¶30} Kimble next argues that third parties will be harmed by the injunctive

relief. The actual factor to be considered is whether third parties will be “unjustifiably”

harmed. Blakeman's Valley Office Equip., Inc., supra at ¶ 19. Regardless, Kimble

argues that Staten will be harmed, but Staten is a party to this case, not a third party.

Nor does Kimble cite to any other persons or groups who may be unjustifiably

harmed.

       {¶31} Finally, Kimble argues that the public interest will not be served by

injunctive relief. Kimble argues that the public has a right to have R.C. 3302.10

enforced as written and that Staten is a teacher. We have already determined that
                                                                                     -14-

the trial court was correct in its resolution of the definition of “teacher” for statutory

purposes and have rejected Kimble’s argument in this regard. There is no abuse of

discretion in the trial court's decision to interpret the statute using the ordinary and

natural meaning of the words used in the statute. Hence, it is in the public interest to

require her to follow the statute.

       {¶32} For all the reasons mentioned above, Kimble's second through sixth

assignments of error have no merit.

       2. Tolling the ADC's timeline

       {¶33} As regards the preliminary injunction against the ADC preventing it from

taking action until the appropriate fifth member is appointed by Kimble, R.C.

3302.10(B)(1) states:

       (B)(1) The academic distress commission shall consist of five members

       as follows:


       (a) Three members appointed by the state superintendent, one of

       whom is a resident in the county in which a majority of the district's

       territory is located;


       (b) One member appointed by the president of the district board of

       education, who shall be a teacher employed by the district;


       (c) One member appointed by the mayor of the municipality in which a

       majority of the district's territory is located or, if no such municipality
                                                                                    -15-

      exists, by the mayor of a municipality selected by the state

      superintendent in which the district has territory.


      Appointments to the commission shall be made within thirty days after

      the district is notified that it is subject to this section. Members of the

      commission shall serve at the pleasure of their appointing authority.

      The state superintendent shall designate a chairperson for the

      commission from among the members appointed by the state

      superintendent. The chairperson shall call and conduct meetings, set

      meeting agendas, and serve as a liaison between the commission and

      the chief executive officer appointed under division (C)(1) of this

      section. (Emphasis added.)

      {¶34} There is no ambiguity in the statute as to the makeup of the ADC: it

must include five members, one of whom must be a teacher employed by the district.

As earlier stated, YEA's likelihood of success on the merits in this regard is clearly

established. The ADC cannot meet without five members, and the fifth member is

undetermined pending Kimble’s appointment of an appropriate teacher. As we have

earlier discussed, the trial court has de facto resolved the YEA’s declaratory

judgment action in its favor. As the mandamus action was not appealed, Kimble will

be required to appoint an appropriate teacher employed by the district as defined by

the trial court and affirmed by this Court within forty-eight hours of the resolution of

this appeal. The only other point ADC raises under this part of its argument is that
                                                                                    -16-

the YEA cannot succeed on the merits because it lacks standing. We have already

determined that the trial court was correct in holding that the YEA has standing.

       {¶35} ADC argues that the YEA failed to show it would suffer irreparable

injury in the absence of the injunction. As this argument is substantially the same as

Kimble’s on this issue, for the same reasons, the record reflects that the YEA has

shown irreparable injury. It represents the majority of the teachers in the school

district and a teacher has a right to be appointed to the ADC. Without injunctive

relief, no YEA member will be considered for appointment.           Thus, 100% of its

membership has been affected by Kimble’s action.             Without an injunction, the

commission will meet, a CEO will be appointed, and the school district will be

operated by the CEO, all without input from a teacher employed by the district as

directed by the statute. The injury is the complete lack of teacher representation

during this crucial initial phase of operation of the ADC.

       {¶36} ADC also argues that YEA did not show that no third parties would be

unjustifiably harmed.   ADC relies on the principle of collateral estoppel or issue

preclusion to prove this point. ADC argues that this issue was litigated in a recent

case filed in Franklin County, Youngstown City School District Board of Education, et

al. v. State of Ohio, et al., 15 CVH08-7311, and that since the Franklin County Court

of Common Pleas declined to grant the YEA’s requested relief, the courts in

Mahoning County should likewise follow suit.

       {¶37} The Franklin County litigation is a challenge to the validity of R.C.

3302.10 itself, not a challenge to the effect of the statute in practice. The litigation
                                                                                      -17-

did not involve all of the same parties. The context of the Franklin County litigation

involves claims about the constitutionality of the enactment of the recently amended

version of R.C. 3302.10. In contrast, the current action arises from the application of

the statute to a specific school district, and a very narrow aspect of the statute at that:

the definition of “teacher employed by the district”. For all these reasons, estoppel or

preclusion do not apply in this appeal. We note, moreover, that while a declaration

that the statute is unconstitutional will moot the issues in this appeal, an affirmance

that this statute is constitutional has no effect on the current litigation or the issue at

its heart.

       {¶38} Finally, ADC states that injunctive relief has caused and will continue to

cause unjustifiable harm to the students of the Youngstown School District and is

against the public's best interests. However, ADC presents little argument on this

issue and there are no facts in the record to support this assertion.

       {¶39} Based on all the reasons stated above, ADC's second assignment of

error is overruled.

                                       Conclusion

       {¶40} Two parties have appealed the trial court's ruling granting preliminary

injunctions to the YEA regarding the appointment of a member to the ADC. While

Appellants contend the YEA lacks standing, the record demonstrates that the YEA

does have a substantial interest in appointment of a teacher to the ADC and that the

requirements of standing by an association have been met. Appellants also argue

that the requirements for obtaining a preliminary injunction have not been satisfied.
                                                                                       -18-

The trial court's judgment granting the preliminary injunction is reviewed for abuse of

discretion.   This record establishes that all the factors for granting a preliminary

injunction have been met and Appellants have not demonstrated any abuse of

discretion on the part of the trial court. Accordingly, the decision of the trial court with

respect to the definition of “teacher” as used in the statute is affirmed. The stay

granted by the trial court to Kimble to appoint an appropriate teacher to the ADC is

automatically dissolved and any stay granted the parties by this Court is lifted. As the

record shows that the trial court has actually determined the issues in declaratory

judgment, its decision to grant a preliminary injunction is affirmed and the matter

remanded to the trial court to take any further necessary action pursuant to our

Opinion.


DeGenaro, J., concurs.

Robb, J., concurs.